J-S66012-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT
                                                       OF PENNSYLVANIA
                             Appellee

                        v.

    DAMIRE WARREN

                             Appellant                 No. 1446 EDA 2018


          Appeal from the Judgment of Sentence entered April 17, 2018
              In the Court of Common Pleas of Philadelphia County
                Criminal Division at No: CP-51-CR-0004926-2017


BEFORE: STABILE, J., NICHOLS, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY STABILE, J.:                        FILED FEBRUARY 28, 2020

        Appellant, Damire Warren, appeals from the judgment of sentence

entered on April 17, 2018 in the Court of Common Pleas of Philadelphia County

following his convictions of aggravated assault as a first-degree felony,

possessing instruments of crime (“PIC”), and recklessly endangering another

person (“REAP”).1 Appellant challenges, inter alia, the sufficiency and weight

of the evidence, the characterization of a wooden board as an instrument of

crime, and the grading of his aggravated assault conviction. Upon review, we

affirm.

        The trial court summarized the facts presented at Appellant’s bench trial

as follows:


____________________________________________


1   18 Pa.C.S.A. §§ 2702(a), 907(a), and 2705, respectively.
J-S66012-19


     On May 16, 2017, at approximately 8:00 p.m., Michael Hawkins
     (the victim) walked across the street from his home at 1916 South
     Beachwood Street to visit his neighbor, Frank Nino. The pair had
     only recently begun drinking cans of beer on the front steps of
     Nino’s residence when Damire Warren (Appellant) approached
     them “mumbling stuff.”       The Appellant and Hawkins briefly
     exchanged words before the Appellant then walked towards a
     nearby pile of debris and picked up a wooden board
     (approximately four feet in length, two feet in width, and two
     inches thick). Hawkins and Nino had resumed talking with each
     another when the Appellant reapproached Hawkins from his left
     side and hit him in the face with the board. The blow was so
     forceful that it caused the board to break into two pieces.

     Hawkins immediately stood up from the steps and chased after
     the Appellant, who had retreated behind a nearby van. As
     Hawkins walked around the back of the van, the Appellant threw
     the remaining piece of the board at him, again striking him in the
     head. The impact of the blow caused Hawkins to slip and fall to
     the ground, whereby the Appellant immediately stomped on the
     victim’s head once with his foot. Nino testified that he witnessed
     the Appellant hit the victim in the head with the board the first
     time, and then witnessed the victim chase after the Appellant
     behind the van, but he was unable to view what occurred once the
     two were out of his line of sight. He further testified that Hawkins
     did not physically engage the Appellant prior to being hit. After
     the incident, he saw the Appellant retreat down the street.

     Shortly thereafter, Nino’s son drove Hawkins to the Veterans
     Administration Hospital for treatment. Detective Duffy took a
     statement from Hawkins and several photographs of his injuries.
     Hawkins initially received forty-seven facial stitches the
     night of the incident. He later had several surgeries
     (beginning a week later) inserting five facial plates, and
     some of his teeth were reattached. Moreover, his jaw was
     wired shut for approximately eight weeks, requiring him to
     consume food through a straw. Furthermore, the victim
     testified that he still had lingering numbness on the left
     side of his face at the time of trial, nine months after the
     incident.

Trial Court Opinion, 3/5/19, at 2-3 (footnotes with citations to notes of

testimony omitted) (emphasis in original).

                                    -2-
J-S66012-19


       At the conclusion of Appellant’s February 16, 2018 bench trial, the court

found Appellant guilty of aggravated assault (F1), PIC and REAP. The court

determined Appellant was not guilty of additional charges of terroristic threats

and simple assault. Notes of Testimony (“N.T.”), Trial, 2/16/18, at 84. The

court ordered a presentence investigation and scheduled sentencing for April

17, 2018, aware that Appellant had a prior record score of five. Id.

       On April 17, 2018, the trial court sentenced Appellant to a term of five

and a half to eleven years in prison for aggravated assault, followed by two

years’ probation for PIC. The court did not impose any additional sentence

for REAP, in light of its merger with aggravated assault. N.T., Sentencing,

4/17/18, at 17-18.

       Appellant filed a timely notice of appeal on May 3, 2018. Both Appellant

and the trial court complied with Pa.R.A.P. 1925.2

       In his brief, Appellant presents five issues for our consideration:

       1. Whether the verdict was against the sufficiency and/or weight
          of the evidence.
____________________________________________


2 We note that Appellant’s counsel was granted leave to withdraw after filing
a brief on behalf of Appellant. New counsel was appointed and, by letter dated
November 11, 2019, advised this Court that the brief filed by former counsel
was sufficient and no additional filing would be forthcoming. Our review of
the brief reveals that former counsel failed to attach a copy of Appellant’s Rule
1925(b) statement to the brief as required by Pa.R.A.P. 2111(a)(11) and (d).
Clearly, this omission, along with the omission of a proper statement of the
standard and scope of review required by Rule 2111(a)(3), is attributable to
former counsel. Nevertheless, we remind counsel of the requirements of our
appellate rules pertaining to briefs. While the deficiencies are significant, they
do not impede our ability to review Appellant’s issues. Therefore, we shall
consider his claims, to the extent they have been preserved for review.

                                           -3-
J-S66012-19



      2. Whether the court erred in admitting evidence that had a
         prejudicial effect that far outweighed any probative value.

      3. Whether the court erred [in] failing to negate the charges
         against Appellant.

      4. Whether the court erred in finding that the board was an
         instrument of crime.

      5. Whether the court erred in not downgrading the aggravated
         assault charge to a felony of the second degree.


Statement of Questions Involved, Appellant’s Brief at 1.

      In his first issue, Appellant challenges the sufficiency and weight of the

evidence. With respect to sufficiency of evidence, as this Court reiterated in

Commonwealth v. Fortune, 68 A.3d 980 (Pa. Super. 2013) (en banc):

      We review Appellant’s challenge to the sufficiency of the evidence
      under the following, well-settled standard of review:

         A claim challenging the sufficiency of the evidence presents
         a question of law. Commonwealth v. Widmer, 560 Pa.
         308, 744 A.2d 745, 751 (2000). We must determine
         “whether the evidence is sufficient to prove every element
         of the crime beyond a reasonable doubt.” Commonwealth
         v. Hughes, 521 Pa. 423, 555 A.2d 1264, 1267 (1989). We
         “must view evidence in the light most favorable to the
         Commonwealth as the verdict winner, and accept as true all
         evidence and all reasonable inferences therefrom upon
         which, if believed, the fact finder properly could have based
         its verdict.” Id.

Id. at 983.

      Appellant was convicted of aggravated assault (FI), PIC and REAP. With

regard to aggravated assault, a person commits that crime as a first-degree

felony if he “attempts to cause serious bodily injury to another, or causes such

                                     -4-
J-S66012-19


injury intentionally, knowingly or recklessly under circumstances manifesting

extreme indifference to the value of human life.” 18 Pa.C.S.A. § 2702(a)(1).

“Serious bodily injury” is defined as “[b]odily injury which creates a substantial

risk of death or which causes serious, permanent disfigurement, or protracted

loss or impairment of the function of any bodily member or organ.”             18

Pa.C.S.A. § 2301.

      Viewing the evidence in the light most favorable to the Commonwealth,

we conclude the evidence was sufficient to support Appellant’s aggravated

assault conviction as a first-degree felony.      As the trial court explained,

“Appellant picked up a wooden board (“two-by-four”) from a pile of debris and

approached Hawkins before intentionally hitting him on the left side of his face

causing the board to break into two pieces. . . . [T]he victim did nothing

physically to the Appellant prior to the assault.” Trial Court Opinion, 3/5/19,

at 4 (footnotes with citations to notes of testimony omitted). When the victim

gave chase to Appellant, Appellant threw the board at his victim, hitting him

in the head again and causing him to fall to the ground. Id. At that point,

Appellant stomped on the victim’s face. Id.

      The evidence was sufficient to find that Appellant attempted to cause

serious bodily injury to his victim and, in fact, caused such injury and

impairment under circumstances that demonstrated his extreme indifference

to the value of human life.    Further, due to Appellant’s actions, his victim

suffered injuries and impairment requiring a number of surgeries during which


                                      -5-
J-S66012-19


five facial plates were implanted, some of the victim’s teeth were reattached,

and his jaw was wired shut for eight weeks. The injuries inflicted by Appellant

constituted serious bodily injuries as defined by the statute. Commonwealth

v. Nichols, 692 A.2d 181, 184 (Pa. Super. 1997) (injury to victim hit with a

baseball bat, requiring jaw to be wired shut for six weeks, constituted

impairment of the function of a bodily member). Moreover, at the time of

trial, nine months after the attack, the victim continued to experience residual

numbness on the left side of his face. Appellant’s challenge to the sufficiency

of evidence supporting his aggravated assault conviction fails.

      We find the evidence likewise was sufficient to support Appellant’s

convictions for PIC and REAP.     Under 18 Pa.C.S.A. § 907(a), “[a] person

commits a misdemeanor of the first degree if he possesses any instrument of

crime with intent to employ it criminally.” As defined in Section 907(d), an

“instrument of crime” includes, inter alia, “anything used for criminal purposes

and possessed by the actor under circumstances not manifestly appropriate

for lawful uses it may have.” While a wooden board or a two-by-four may

have many lawful uses, striking a person across the face and throwing the

object at a person’s head do not constitute lawful uses.       Here, Appellant

possessed the board and intended to—and did—employ it criminally. See,

e.g., Commonwealth v. Tukhi, 149 A.3d 881, 887 (Pa. Super. 2016)

(evidence sufficient to find iron pipe, which was swung at victim, breaking his

arm, was an instrument of crime).


                                     -6-
J-S66012-19


      With regard to REAP, “[a] person commits a misdemeanor of the second

degree if he recklessly engages in conduct which places or may place another

person in danger of death or serious bodily injury.” 18 Pa.C.S.A. § 2705. As

the trial court observed, “Here, the Appellant struck Hawkins in the head with

a wooden board (approximately four feet in length and two inches thick),

demonstrating (at a minimum) a total disregard that a foreseeable and

unjustifiable risk of serious injury would result.” Trial Court Opinion, 3/5/19,

at 7 (footnote omitted). The evidence presented at trial was clearly sufficient

to support Appellant’s REAP conviction.

      Appellant also contends his guilty verdicts were against the weight of

the evidence. In order preserve a weight of evidence claim, an appellant must

raise the claim “either in a post-sentence motion, by a written motion before

sentencing, or orally prior to sentencing.” Commonwealth v. Mbewe, 203

A.3d 983, 988 (Pa. Super. 2019) (quoting Commonwealth v. Jones, 191

A.3d 830, 834 (Pa. Super. 2018) (citing Pa.R.Crim.P. 607(A)(1)-(3)). “The

purpose of this rule is to make it clear that a challenge to the weight of the

evidence must be raised with the trial judge or it will be waived.” Id. (quoting

Comment to Pa.R.Crim.P. 607). Appellant failed to preserve a weight of the

evidence claim as required. Therefore, the claim is waived.

      In his second issue, Appellant argues the trial court erred by admitting

evidence whose prejudicial effect outweighed its probative value. Specifically,

Appellant complains that the court permitted the Commonwealth to question


                                     -7-
J-S66012-19


Appellant about a juvenile adjudication from 2003. The admission of evidence

is a matter of trial court discretion and we will not reverse an evidentiary ruling

absent an abuse of discretion. Commonwealth v. Hoover, 107 A.3d 723,

729 (Pa. 2014).

      Appellant offers only the conclusory statement that “[t]he surrounding

circumstances and the remote nature of the offense certainly made the

prejudicial effect substantially outweigh its probative value, and the Appellant

did not receive written notice of the Commonwealth’s intended use, as

required by Rule 609. Thus, the evidence should not have been permitted.”

Appellant’s Brief at 6. However, as the trial court observed:

      [T]he scope of Pa.R.E. 609 is broadly applicable to impeachment
      evidence meant to attack the credibility of any witness (i.e. the
      witness’s ability to testify truthfully), which is dissimilar from using
      the evidence of a conviction to specifically establish whether the
      defendant or victim was first aggressor in an assault and battery
      case. The comment of Pa.R.E. 609 references 42 Pa.C.S.A.
      § 5918, which provides that a defendant, who testifies on his own
      behalf, cannot be cross-examined about prior convictions unless
      “he shall have at such trial, personally or by counsel, asked
      questions of the witness for the prosecution with a view to
      establish his own good reputation or character, or has given
      evidence tending to prove his own good character or reputation.”

      In the present case, the Appellant questioned the victim on cross-
      examination about his previous guilty plea convictions (for making
      terroristic threats) to establish that the victim was first aggressor.
      The Commonwealth objected and expressly petitioned the court
      to allow for rebuttal if the Appellant intended to open the door to
      attack his character for the same trait under Pa.R.E.
      404(a)(2)(b)(ii). The court concurred with the Commonwealth
      and expressly asked the Appellant [via counsel] whether he
      understood the same, to which [Appellant’s counsel] responded
      affirmatively.


                                       -8-
J-S66012-19


      Accordingly, the Commonwealth questioned the Appellant about
      his prior juvenile adjudication of delinquency for simple assault
      (pursuant to 42 Pa.C.S.A. § 5918 when a defendant testifies on
      his own behalf), a conviction that directly correlated with the
      pertinent character trait in an aggravated assault case. Moreover,
      the court did not permit the Commonwealth to dwell on the
      subject.

Trial Court Opinion, 3/5/19, at 9-10 (footnotes omitted) (emphasis and

alterations in original).

      Based on our review of the evidence presented, in the questioning of

both the victim and Appellant, we find no abuse of discretion in the trial court’s

allowance of testimony concerning Appellant’s prior adjudication. Appellant’s

second issue fails for lack of merit.

      In his third issue, Appellant alleges error for the trial court’s refusal to

negate charges of aggravated assault, PIC and REAP based on Appellant’s

assertion that his actions were justified. In essence, without citation to legal

authority, Appellant contends the trial court improperly rejected Appellant’s

claim that he acted in self-defense after the victim swung at him with a stick.

We have already determined that the evidence was sufficient to support each

of Appellant’s convictions beyond a reasonable doubt. Appellant’s third issue

does not provide any basis for relief.

      Appellant next asserts trial court error for determining that the board

used to strike the victim was an instrument of crime. As explained above, we

determined that the board was used by Appellant for criminal purposes and

was possessed by Appellant under circumstances not manifestly appropriate


                                        -9-
J-S66012-19


for any lawful purposes it might have. Therefore, we find the evidence was

sufficient for the trial court to conclude the board constituted an instrument

of crime under 18 Pa.C.S.A. § 907. The court did not err in its conclusion.

       In his fifth and final issue, Appellant argues the trial court committed

error by not downgrading his aggravated assault charge from a first-degree

to a second-degree felony. As the trial court noted, “The distinguishing factor

between the grading is the degree of severity assigned to the victim’s injury.”

Trial Court Opinion, 3/5/19, at 11. In essence, first-degree aggravated assault

involves an attempt to cause or the causing of “serious bodily injury,” while

second-degree aggravated assault is appropriately charged for an attempt to

cause or the causing of “bodily injury to another with a deadly weapon.”

18 Pa.C.S.A. §§ 2702(a)(1) and 2702(a)(4). As indicated above, Appellant

caused serious bodily injury to his victim requiring several surgeries, the

implanting of five facial plates, the reattachment of teeth, forty-seven

stitches, and the wiring shut of the victim’s jaw for a period of eight weeks.3



____________________________________________


3 Appellant contends the victim claimed injuries but failed to produce medical
records to prove the injuries. As counsel for both parties indicated at trial,
their attempts to procure records from the Veterans Administration Hospital
by subpoena and court order were unsuccessful. N.T., Trial, 2/16/18, at 75.
Regardless, the Commonwealth admitted a photograph of the victim taken by
the investigating detective on the night of the assault. That photograph shows
significant bruising and swelling on the left side of the victim’s face. In
addition, although medical records were not available, the victim credibly
testified as to his injuries and the treatments he endured as a result of the
assault.


                                          - 10 -
J-S66012-19


Because the aggravated assault committed by Appellant resulted in serious

bodily injury, he was properly charged with a felony in the first degree.

      Appellant is not entitled to relief on any of the claims presented to this

Court. Therefore, we shall affirm his judgment of sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/28/20




                                    - 11 -